NOYES, Circuit Judge
(after stating the facts as above). [1] The labor required in getting out the stone at the quarry and loading it for transportation was undoubtedly the principal element in “the work to be done” under the contract. Most of the stone was merely dumped upon the breakwater. The labor there was inconsiderable. If, then, the bond cover only labor at the breakwater, it affords no protection to the men who in reality contributed most to the work. And if the statute leave such laborers without protection, it discriminates against them in favor of material men, for there can be no question that a claim of a sub-contractor for stone (in which labor would be the principal element of. cost) used in a public work, would come within its provisions.
In our opinion the statute should receive no such narrow construction. As said by the Supreme Court of the United States in Hill v. American Surety Co., 200 U. S. 197, 204, 26 Sup. Ct. 168, 170, 50 L. Ed. 437:
*341“Language could hardly be plainer to evidence the intention of Congress to protect those whose labor or material has contributed to the prosecution of the work.”
We find nothing in the statute to support the contention made in this case that the bond given in accordance with its provisions covered only the labor performed at the breakwater itself. Had there been a quarry at the shore end of the breakwater and had the stone been wheeled out from such quarry in wheelbarrows and dumped, it could hardly be claimed that the laborers who got out the stone or hauled it were not engaged in the prosecution of the work. -And the fact that a quarry might be 50 miles instead of 50 yards away from the dumping place should make no difference. We think that the bond in question covered the labor which the contractor was obliged to furnish to fulfill his contract with the government whether it was performed at the particular place where the stone was finally placed or elsewhere; that the quarrying of the stone, its transportation and dumping should be regarded as a continuous operation contributing in its entire progress to the prosecution of the work. We therefore hold that the instruction of the trial court that the labor at the quarry “was work done in the prosecution of the work” was correct and within the principle of the decisions in Hill v. American Surety Co., supra, as well as in City Trust Co. v. United States, 147 Fed. 155, 77 C. C. A. 397, Guaranty, etc., Co. v. Puget Sound Fngineering Works, 163 Fed. 168, 89 C. C. A. 618, and American Surety Co. v. Lawrenceville Cement Co. (C. C.) 110 Fed. 717.
The case of Munroe v. Clark (Maine Sup. Ct., 1910) 77 Atl. 696, 30 L. R. A. (N. S.) 82, which the defendant cites and quotes from at length, is not in conflict with, but rather supports, the conclusions we have reached. In that case the court, in speaking of a state lien law, said:
“The distinction is clear. Where one engages to erect a building, or to do ■certain things in the erection of the building, as, for example, the carpenter work, or the painting, or the plumbing, or the granite work, Ms employes have liens for their labor in doing these things. And if, in connection with doing these things, he agrees to furnish, and does furnish, the materials, the result is the same. It is not necessary that all of the labor should actually be done on the structure itself. To illustrate: The doors and windows may be made at the shop, the boards may be sawed and planed at the mill, or the iron work done at the blacksmith shop. These processes are all a part of the erection of the building. The work so done, in the contemplation of the statute, is done ‘in the erection of a building.’ Webster v. Real Estate Improvement Co., 140 Mass. 526, 6 N. E. 71.
. “But where one contraéis to furnish completed articles for a. building, and is to have no part in the erection of the building, Ms employes have no lion for their labor in preparing and completing the articles. Their labor is in no proper sense performed ‘in the erection of the building.’ ”
In the present case the contractor was not merely to furnish the stone and to have no part in the erection of the breakwater. I,ike the builder whose laborers worked in shop or mill to get out the material and whose work in the contemplation of the state statute was done “in the erection of the building” this contractor was, under his contract, both to furnish the material and put it in place, and his laborers *342who worked to get out such material contributed to the “prosecution of the work” within the meaning of the federal statute.
[2] The second contention of the defendant is that the plaintiff showed only an equitable, as distinguished from a legal, assignment of the laborers’ wages. We think this contention without foundation. While the original agreement, made at the time the laborers were employed, may have amounted only to an agreement to assign, the act of the laborers after the wages were earned in going over the accounts and in approving the deductions was sufficient, in connection with the original agreement, to amount to a legal assignment.
[3] The third contention of the defendant is that the plaintiff’s claim was a fraud in law because (1) he made an exaggerated and unreasonable demand; (2) his demand was “inextricably confounded” with it'ems for which the surety was not liable, and (3) he was guilty of laches and delay.
With respect to these contentions it is sufficient to say that ttie defense of laches not amounting to that of the statute of limitations is not available in actions at law; that a person does not forfeit what is due him by demanding more, and that it is not shown that ttie accounts were “inextricably confounded.”
The remaining contentions relate to rulings upon the trial. The admission of the leading questions and the answers thereto was, however, within the discretion of the trial judge and the defendant was not prejudiced by the admission of the statements made by Hughes Bros. & Bangs.
The judgment of the Circuit Court is affirmed.